Ingraham, P. Justice.
My associates concur with me in the opinion that, where parties making a contract out of the state contemplate its performance in the state, the cause of action arises here, and the court has jurisdiction. We have recently decided to hold so in the case where a suit is brought on a policy of an insolvent Life Insurance Company, where the parties entered into the contract out of the state, but contemplated performance here.
The attachment is entitled to be sustained, and an order must be made affirming the order appealed from.